TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00346-CV


In re Kippling L. Spencer and J. Stephen Spencer




ORIGINAL PROCEEDING FROM HAYS COUNTY


M E M O R A N D U M   O P I N I O N


	On June 24, 2004, relators Kippling L. Spencer and J. Stephen Spencer (the Spencers)
filed with this Court a petition for writ of mandamus and a motion for emergency relief and stay,
requesting that this Court stay the complained-of order pending our decision in the mandamus
proceeding.  On June 24, 2004, this Court granted the motion for emergency relief and stay to
preserve the status quo of the parties until this Court could consider the petition for writ of
mandamus on the merits.
	Relators have since informed this Court that the trial court has rescinded the
complained-of order and that they wish to withdraw their petition for writ of mandamus.  We will
treat their request to withdraw as a motion to dismiss and grant it.  Accordingly, we dismiss relators'
petition for writ of mandamus and dissolve the June 24, 2004 stay order.


  
					David Puryear, Justice
Before Justices Kidd, B. A. Smith, and Puryear
Filed:   August 13, 2004